Wyatt, Justice.
Ruby Carter filed suit against Randall C. Carter for temporary and permanent alimony. Upon the' hearing for temporary alimony, the trial judge awarded to the wife, who was alleged to be then pregnant, $25 per month, $40 attorney fees, and provided further: “It is further ordered that the defendant pay the necessary bills and expenses of the lying-in incident to the birth of the unborn child. It is further ordered that plaintiff is to retain possession and have the use of the house and lot in which she is now living as a home for herself and her children until further order of this court.” The exception here is to the above-quoted portions of the judgment of the trial court. Held:
Under the provisions of Code §§ 30-202 and 30-203, the question of temporary alimony is addressed to the sound discretion of the trial judge, and whatever judgment he may render may be by him changed or modified at any time before the final trial. The portions of the judgment here excepted to simply require the husband to do what the law makes it his duty to do, to wit, pay the expenses for the birth of his child, and provide a home for his wife and child. The judgment is, therefore, not error unless excessive. The evidence discloses that the husband earned $32 per week. We can not say as a matter of law that the judgment was excessive as to amount. This court has so many times said that the judgment of the trial court in awarding temporary alimony will not be disturbed unless it appears a gross abuse of discretion *330that it is not necessary to list here again the many decisions of the court to that effect. It follows, the judgment of the trial court must be affirmed.
No. 17533.
Submitted July 9, 1951
Decided September 10, 1951.
J. P. Dukes, for plaintiff in error.
Albert DeLorge and F. C. Drexel, contra.

Judgment affirmed.


All the Justices concur.